By the Court.
•This cause is submitted to the court on a motion to quash the bill of exceptions. First,' because it was not filed in the district court; and, second, because there is no certificate of the clerk attached to the same. The bill was signed by the judge and was ordered to be made a part of the record in the cause, and there is no evidence before the court that it was not properly filed. The first objection therefore is untenable. The second objection is more serious. The statute permits the original bill to be filed in this court, but requires the clerk to certify that it is the original bill. This requirement cannot be dispensed with, but the court on proper application will permit the bill to be withdrawn for the purpose of having the certificate attached if desired. The motion must be sustained.
Motion sustained.